EXHIBIT 4.1 $115,000,000 Multicurrency Revolving Credit Facility $605,100,000 Dollar Term Loan Facility €335,000,000 Euro Term Loan Facility £50,000,000 GBP Term Loan Facility CREDIT AGREEMENT dated as of April 18, 2007, among ITRON, INC., as Borrower, and THE SUBSIDIARY GUARANTORS PARTY HERETO, as Subsidiary Guarantors, THE LENDERS PARTY HERETO and UBS SECURITIES LLC, as Arranger, Bookrunner and Syndication Agent, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Issuing Bank and as Swingline Lender, Administrative Agent and Collateral Agent, and MIZUHO CORPORATE BANK, LTD., as an Issuing Bank and as Documentation Agent TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.01 Defined Terms 2 Section 1.02 Terms Generally; Alternate Currency Translation 40 Section 1.03 Accounting Terms; GAAP 40 Section 1.04 Resolution of Drafting Ambiguities 41 ARTICLE II THE CREDITS Section 2.01 Commitments 41 Section 2.02 Loans. 41 Section 2.03 Borrowing Procedure 42 Section 2.04 Evidence of Debt; Repayment of Loans. 43 Section 2.05 Fees. 44 Section 2.06 Interest on Loans. 45 Section 2.07 Termination and Reduction of Commitments. 46 Section 2.08 Interest Elections. 47 Section 2.09 Amortization of Term Borrowings 48 Section 2.10 Optional and Mandatory Prepayments of Loans. 48 Section 2.11 Alternate Rate of Interest 52 Section 2.12 Yield Protection; Change in Legality 53 Section 2.13 Breakage Payments 55 Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs 56 Section 2.15 Taxes 58 Section 2.16 Mitigation Obligations; Replacement of Lenders 59 Section 2.17 Swingline Loans 60 Section 2.18 Letters of Credit 62 ARTICLE III REPRESENTATIONS AND WARRANTIES Section 3.01 Organization; Powers 68 Section 3.02 Authorization; Enforceability 68 Section 3.03 No Conflicts 68 Section 3.04 Financial Statements; Projections 68 Section 3.05 Properties 69 Section 3.06 Intellectual Property 70 Section 3.07 Equity Interests and Subsidiaries 70 Section 3.08 Litigation; Compliance with Laws 71 Section 3.09 Agreements 72 Section 3.10 Federal Reserve Regulations 72 Section 3.11 Investment Company Act 72 Section 3.12 Use of Proceeds 72 Section 3.13 Taxes 72 Section 3.14 No Material Misstatements 72 Section 3.15 Labor Matters 73 Section 3.16 Solvency 73 Section 3.17 Employee Benefit Plans 73 Section 3.18 Environmental Matters 74 Section 3.19 Insurance 75 Section 3.20 Security Documents 75 Section 3.21 Acquisition Documents; Representations and Warranties in Acquisition Agreement 76 Section 3.22 Anti-Terrorism Law 77 Section 3.23 Subordination of Senior Subordinated Notes and Convertible Senior Subordinated Notes 77 ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS Section 4.01 Conditions to Initial Credit Extension 78 Section 4.02 Conditions to All Credit Extensions 83 ARTICLE V AFFIRMATIVE COVENANTS Section 5.01 Financial Statements, Reports, etc 84 Section 5.02 Litigation and Other Notices 86 Section 5.03 Existence; Businesses and Properties 86 Section 5.04 Insurance 87 Section 5.05 Obligations and Taxes 88 Section 5.06 Employee Benefits 89 Section 5.07 Maintaining Records; Access to Properties and Inspections; Annual Meetings 89 Section 5.08 Use of Proceeds 90 Section 5.09 Compliance with Environmental Laws; Environmental Reports 90 Section 5.10 Additional Collateral; Additional Subsidiary Guarantors 90 Section 5.11 Security Interests; Further Assurances 92 Section 5.12 Information Regarding Collateral 92 Section 5.13 Post-Closing Covenants 93 Section 5.14 Affirmative Covenants with Respect to Leases 93 ARTICLE VI NEGATIVE COVENANTS Section 6.01 Indebtedness 93 Section 6.02 Liens 95 Section 6.03 Sale and Leaseback Transactions 98 Section 6.04 Investments, Loans and Advances 98 Section 6.05 Mergers and Consolidations 99 Section 6.06 Asset Sales 100 Section 6.07 Acquisitions 100 Section 6.08 Dividends 101 Section 6.09 Transactions with Affiliates 102 Section 6.10 Financial Covenants 102 Section 6.11 Prepayments of Other Indebtedness; Modifications of Organizational Documents and Other Documents, etc 104 Section 6.12 Limitation on Certain Restrictions on Subsidiaries 105 Section 6.13 Limitation on Issuance of Capital Stock 105 Section 6.14 Limitation on Creation of Subsidiaries 106 Section 6.15 Business 106 Section 6.16 Limitation on Accounting Changes 106 Section 6.17 Fiscal Year 106 Section 6.18 No Further Negative Pledge 106 Section 6.19 Anti-Terrorism Law; Anti-Money Laundering 107 Section 6.20 Embargoed Person 107 ARTICLE VII GUARANTEE Section 7.01 The Guarantee 107 Section 7.02 Obligations Unconditional 108 Section 7.03 Reinstatement 109 Section 7.04 Subrogation; Subordination 109 Section 7.05 Remedies 109 Section 7.06 Instrument for the Payment of Money 109 Section 7.07 Continuing Guarantee 109 Section 7.08 General Limitation on Guarantee Obligations 109 Section 7.09 Release of Subsidiary Guarantors 110 Section 7.10 Right of Contribution 110 ARTICLE VIII EVENTS OF DEFAULT Section 8.01 Events of Default 110 Section 8.02 Application of Proceeds 113 ARTICLE IX THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT Section 9.01 Appointment and Authority 114 Section 9.02 Rights as a Lender 114 Section 9.03 Exculpatory Provisions 114 Section 9.04 Reliance by Agent 115 Section 9.05 Delegation of Duties 115 Section 9.06 Resignation of Agent 115 Section 9.07 Non-Reliance on Agent and Other Lenders 116 Section 9.08 No Other Duties, etc 116 ARTICLE X MISCELLANEOUS Section 10.01 Notices 116 Section 10.02 Waivers; Amendment 119 Section 10.03 Expenses; Indemnity; Damage Waiver 122 Section 10.04 Successors and Assigns 124 Section 10.05 Survival of Agreement 127 Section 10.06 Counterparts; Integration; Effectiveness 127 Section 10.07 Severability 127 Section 10.08 Right of Setoff 127 Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process 128 Section 10.10 Waiver of Jury Trial 128 Section 10.11 Headings 129 Section 10.12 Treatment of Certain Information; Confidentiality 129 Section 10.13 USA PATRIOT Act Notice 129 Section 10.14 Interest Rate Limitation 129 Section 10.15 Lender Addendum 130 Section 10.16 Obligations Absolute 130 Section 10.17 Dollar Equivalent Calculations 130 Section 10.18 Judgment Currency 130 Section 10.19 Euro 131 Section 10.20 Special Provisions Relating to Currencies Other Than Dollars 131 ANNEXES Annex I Applicable Margin Annex II Amortization Table Annex III Mandatory Cost Formula SCHEDULES Schedule 1.01(a) Refinancing Indebtedness to Be Repaid Schedule 1.01(b) Subsidiary Guarantors Schedule 1.01(c) Existing Letters of Credit Schedule 3.03 Governmental Approvals; Compliance with Laws Schedule 3.06(c) Violations or Proceedings Schedule 3.07(a) Certain Equity Interests and Subsidiaries Schedule 3.19 Insurance Schedule 3.21 Acquisition Documents Schedule 4.01(g) Local and Foreign Counsel Schedule 4.01(n)(vi) Landlord Access Agreements Schedule 4.01(o)(iii) Title Insurance Amounts Schedule 5.13 Post-Closing Covenants Schedule 6.01(b) Existing Indebtedness Schedule 6.02(c) Existing Liens Schedule 6.04(b) Existing Investments EXHIBITS Exhibit A Form of Administrative Questionnaire Exhibit B Form of Assignment and Assumption Exhibit C Form of Borrowing Request Exhibit D Form of Compliance Certificate Exhibit E Form of Interest Election Request Exhibit F Form of Joinder Agreement Exhibit G Form of Landlord Access Agreement Exhibit H Form of LC Request Exhibit I Form of Lender Addendum Exhibit J Form of Mortgage Exhibit K-1 Form of Dollar Term Note Exhibit K-2 Form of Euro Term Note Exhibit K-3 Form of GBP Term Note Exhibit K-4 Form of Revolving Note Exhibit K-5 Form of Swingline Note Exhibit L-1 Form of Perfection Certificate Exhibit L-2 Form of Perfection Certificate Supplement Exhibit M Form of Security Agreement Exhibit N Form of Opinion of Company Counsel Exhibit O Form of Solvency Certificate Exhibit P Form of Intercompany Note Exhibit Q Form of Non-Bank Certificate CREDIT AGREEMENT This CREDIT AGREEMENT (this “Agreement”) dated as of April 18, 2007, among ITRON, INC., a Washington corporation (“Borrower”), the Subsidiary Guarantors (such term and each other capitalized term used but not defined herein having the meaning given to it in Article I), the Lenders, UBS SECURITIES LLC, as lead arranger (in such capacity, “Arranger”), and as syndication agent (in such capacity, “Syndication Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as swingline lender (in such capacity, “Swingline Lender”), as an Issuing Bank, as administrative agent (in such capacity, “Administrative Agent”) for the Lenders and as collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties and each Issuing Bank, and MIZUHO CORPORATE BANK, LTD., as an Issuing Bank as documentation agent (in such capacity, “Documentation Agent”). WITNESSETH: WHEREAS, Borrower has entered into a Stock Purchase Agreement, dated as of February 25, 2007 (as amended, supplemented or otherwise modified from time to time in accordance with the provisions hereof and thereof, the “Acquisition Agreement”), with the stockholders of the Acquired Business (“Sellers”), LBO France Gestion SAS, and Actaris Metering Systems S.A., a Luxembourg public limited liability company, having its registered office at 26, rue de Louvigny, L-1946, Luxembourg and registered with the Luxembourg Trade and Companies Register under the number B 108445 (the “Acquired Business”), to acquire (the “Acquisition”) 100% of (a) the issued and outstanding shares of common stock, par value €25 per share, of the Acquired Business (the “Acquired Business Common Stock”) and (b) the outstanding convertible bonds issued by the Acquired Business (the “Acquired Business Convertible Bonds”). WHEREAS, the Acquisition will be effected through the purchase by Borrower and its Subsidiaries from Sellers of the Acquired Business Common Stock and the Acquired Business Convertible Bonds. WHEREAS, the Equity Financing shall have been consummated prior to the date hereof. WHEREAS, Borrower has requested the Lenders to extend credit in the form of (a) Dollar Term Loans on the Closing Date, in an aggregate principal amount not in excess of $605.1 million, (b) Euro Term Loans on the Closing Date, in an aggregate principal amount not in excess of €335.0 million, (c) GBP Term Loans on the Closing Date, in an aggregate principal amount not in excess of £50.0 million and (d) Revolving Loans, to be made available in Approved Currencies, at any time and from time to time, following the Closing Date and prior to the Revolving Maturity Date, in an aggregate principal amount at any time outstanding not in excess of $115.0 million. WHEREAS, Borrower has requested the Swingline Lender to make Swingline Loans, to be made available in Dollars, at any time and from time to time, following the Closing Date and prior to the Revolving Maturity Date, in an aggregate principal amount at any time outstanding not in excess of $15.0 million. WHEREAS, Borrower has requested the Issuing Bank to issue letters of credit, to be made available in Approved Currencies, in an aggregate face amount for all letters of credit at any time outstanding not in excess of $100.0 million, to support payment obligations incurred in the ordinary course of business by Borrower and its Subsidiaries. WHEREAS, the proceeds of the Loans are to be used in accordance with Section 3.12. NOW, THEREFORE, the Lenders are willing to extend such credit to Borrower and each Issuing Bank is willing to issue letters of credit for the account of Borrower on the terms and subject to the conditions set forth herein.Accordingly, the parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.01Defined Terms .As used in this Agreement, the following terms shall have the meanings specified below: “ABR”, when used in reference to any Loan or Borrowing, is used when such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Alternate Base Rate. “ABR Borrowing” shall mean a Borrowing comprised of ABR Loans. “ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan. “ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate determined by reference to the Alternate Base Rate in accordance with the provisions of Article II. “ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined by reference to the Alternate Base Rate in accordance with the provisions of Article II. “Acquired Business” shall have the meaning assigned to such term in the first recital hereto. “Acquired Business Common Stock” shall have the meaning assigned to such term in the first recital hereto. “Acquired Business Convertible Bonds” shall have the meaning assigned to such term in the first recital hereto. “Acquisition” shall have the meaning assigned to such term in the first recital hereto. “Acquisition Agreement” shall have the meaning assigned to such term in the first recital hereto. “Acquisition Consideration” shall mean the purchase consideration for any Permitted Acquisition and all other payments by Borrower or any of its Subsidiaries in exchange for, or as part of, or in connection with, any Permitted Acquisition, whether paid in cash or by exchange of Equity Interests or of properties or otherwise and whether payable at or prior to the consummation of such Permitted Acquisition or deferred for payment at any future time, whether or not any such future payment is subject to the occurrence of any contingency, and includes any and all payments representing the purchase price and any assumptions of Indebtedness, “earn-outs” and other agreements to make any payment the amount of which is, or the terms of payment of which are, in any respect subject to or contingent upon the revenues, income, cash flow or profits (or the like) of any person or business; provided that any such future payment that is subject to a contingency shall be considered Acquisition Consideration only to the extent of the reserve, if any, required under GAAP at the time of such sale to be established in respect thereof by Borrower or any of its Subsidiaries. “Acquisition Documents” shall mean the collective reference to the Acquisition Agreement and the other documents listed on Schedule 3.21. “Adjusted EURIBOR Rate” shall mean, with respect to any EURIBOR Borrowing for any Interest Period, an interest rate per annum (rounded upward, if necessary, to the nearest 1/100th of 1%) determined by the Administrative Agent to be equal to the sum of (a) (i) the EURIBOR Rate for such EURIBOR Borrowing in effect for such Interest Period divided by (ii) 1 minus the Statutory Reserves (if any) for such EURIBOR Borrowing for such Interest Period plus, without duplication of any increase in interest rate attributable to Statutory Reserves pursuant to the foregoing clause (ii), (b) the Mandatory Cost (if any). “Adjusted LIBOR Rate” shall mean, with respect to any Eurocurrency Borrowing for any Interest Period, an interest rate per annum (rounded upward, if necessary, to the nearest 1/100th of 1%) determined by the Administrative Agent to be equal to the sum of (a) (i) the LIBOR Rate for such Eurocurrency Borrowing in effect for such Interest Period divided by (ii) 1 minus the Statutory Reserves (if any) for such Eurocurrency Borrowing for such Interest Period plus, without duplication of any increase in interest rate attributable to Statutory Reserves pursuant to the foregoing clause (ii), (b) the Mandatory Cost (if any). “Administrative Agent” shall have the meaning assigned to such term in the preamble hereto and includes each other person appointed as the successor pursuant to Article X. “Administrative Agent Fees” shall have the meaning assigned to such term in Section 2.05(b). “Administrative Questionnaire” shall mean an Administrative Questionnaire in substantially the form of Exhibit A. “Affiliate” shall mean, when used with respect to a specified person, another person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the person specified; provided, however, that, for purposes of Section 6.09, the term “Affiliate” shall also include (i) any person that directly or indirectly owns more than 15% of any class of Equity Interests of the person specified or (ii) any person that is an executive officer or director of the person specified. “Agents” shall mean the Administrative Agent and the Collateral Agent; and “Agent” shall mean any of them. “Agreement” shall have the meaning assigned to such term in the preamble hereto. “Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward, if necessary, to the nearest 1/100th of 1%) equal to the greater of (a) the Base Rate in effect on such day and (b) the Federal Funds Effective Rate in effect on such day plus 0.50%.If the Administrative Agent shall have determined (which determination shall be conclusive absent manifest error) that it is unable to ascertain the Federal Funds Effective Rate for any reason, including the inability or failure of the Administrative Agent to obtain sufficient quotations in accordance with the terms of the definition thereof, the Alternate Base Rate shall be determined without regard to clause (b) of the preceding sentence until the circumstances giving rise to such inability no longer exist.Any change in the Alternate Base Rate due to a change in the Base Rate or the Federal Funds Effective Rate shall be effective on the effective date of such change in the Base Rate or the Federal Funds Effective Rate, respectively. “Alternate Currency” shall mean each of Euros and GBP. “Alternate Currency Equivalent” shall mean, as to any amount denominated in Dollars as of any date of determination, the amount of the applicable Alternate Currency that could be purchased with such amount of Dollars based upon the Spot Selling Rate. “Alternate Currency Letter of Credit” shall mean any Letter of Credit to the extent denominated in an Alternate Currency. “Alternate Currency Loan” shall mean Euro Loans and GBP Loans. “Anti-Terrorism Laws” shall have the meaning assigned to such term in Section 3.22. “Applicable Fee” shall mean, for any day, with respect to any Commitment, (a) until the Trigger Date, 0.50% and (b) on and after the Trigger Date, the applicable percentage set forth in Annex I under the caption “Applicable Fee”. “Applicable Margin” shall mean, for any day, (a) until the Trigger Date, (i) with respect to any Term Loans that are Eurocurrency Loans or EURIBOR Loans, 2.00%, (ii) with respect to any Term Loans that are ABR Loans, 1.00%, (iii) with respect to any Revolving Loans that are Eurocurrency Loans or EURIBOR Loans, 2.00% and (iv) with respect to any Revolving Loans that are ABR Loans, and with respect to any Swingline Loans, 1.00% and (b) on and after the Trigger Date, with respect to any Loan, the applicable percentage set forth in Annex I under the appropriate caption. “Applicable Percentage” shall mean, with respect to any Lender, the percentage of the total Loans and Commitments represented by such Lender’s Loans and Commitments. “Approved Currency” shall mean each of Dollars and each Alternate Currency. “Approved Fund” shall mean any Fund that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender. “Arranger” shall have the meaning assigned to such term in the preamble hereto. “Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment, transfer or other disposition (including by way of merger or consolidation and including any Sale and Leaseback Transaction) of any property excluding sales of inventory and dispositions of cash and cash equivalents, in each case, in the ordinary course of business, by Borrower or any of its Subsidiaries and (b) any issuance or sale of any Equity Interests of any Subsidiary of Borrower, in each case, to any person other than (i) Borrower, (ii) any Subsidiary Guarantor or (iii) other than for purposes of Section 6.06, any other Subsidiary. “Assignment and Assumption” shall mean an assignment and assumption entered into by a Lender and an Eligible Assignee (with the consent of any party whose consent is required by Section 10.04(b)), and accepted by the Administrative Agent, in substantially the form of Exhibit B, or any other form approved by the Administrative Agent. “Attributable Indebtedness” shall mean, when used with respect to any Sale and Leaseback Transaction, as at the time of determination, the present value (discounted at a rate equivalent to Borrower’s then-current weighted average cost of funds for borrowed money as at the time of determination, compounded on a semi-annual basis) of the total obligations of the lessee for rental payments during the remaining term of the lease included in any such Sale and Leaseback Transaction. “Bailee Letter” shall have the meaning assigned thereto in the Security Agreement. “Base Rate” shall mean, for any day, a rate per annum that is equal to the corporate base rate of interest established by the Administrative Agent from time to time; each change in the Base Rate shall be effective on the date such change is effective.The corporate base rate is not necessarily the lowest rate charged by the Administrative Agent to its customers. “Board” shall mean the Board of Governors of the Federal Reserve System of the United States. “Board of Directors” shall mean, with respect to any person, (i) in the case of any corporation, the board of directors of such person, (ii) in the case of any limited liability company, the board of managers of such person, (iii) in the case of any partnership, the Board of Directors of the general partner of such person and (iv) in any other case, the functional equivalent of the foregoing. “Borrower” shall have the meaning assigned to such term in the preamble hereto. “Borrower ECF Amount” shall mean, with respect to any Excess Cash Flow Period of Borrower, commencing with the Excess Cash Flow Period ending December 31, 2007, the product of (x) 100% less the ECF Percentage for such Excess Cash Flow Period times (y) the Excess Cash Flow with respect to such Excess Cash Flow Period. “Borrowing” shall mean (a) Loans of the same Class, Type and Approved Currency, made, converted or continued on the same date and, in the case of Eurocurrency Loans and EURIBOR Loans, as to which a single Interest Period is in effect, or (b) a Swingline Loan. “Borrowing Request” shall mean a request by Borrower in accordance with the terms of Section 2.03 and substantially in the form of Exhibit C, or such other form as shall be approved by the Administrative Agent. “Business Day” shall mean any day other than a Saturday, Sunday or other day on which banks in New York City are authorized or required by law to close; provided, however, that when used in connection with (a) a Eurocurrency Loan, the term “Business Day” shall also exclude any day on which banks are not open for dealings in Dollar deposits in the London interbank market, (b) a Euro Term Loan or a Euro Revolving Loan, the term “Business Day” shall also exclude any day which is not a TARGET Day (as determined in good faith by the Administrative Agent), (c) a GBP Term Loan or a GBP Revolving Loan, the term “Business Day” shall also exclude any day on which banks are not open for dealings in GBP deposits in the London interbank market, (d) any Letter of Credit, the term “Business Day” shall also exclude any day on which banks in London are authorized or required by law to close. “Capital Assets” shall mean, with respect to any person, all equipment, fixed assets and Real Property or improvements of such person, or replacements or substitutions therefor or additions thereto, that, in accordance with GAAP, have been or should be reflected as additions to property, plant or equipment on the balance sheet of such person. “Capital Expenditures” shall mean, for any period, without duplication, all expenditures made directly or indirectly by Borrower and its Subsidiaries during such period for Capital Assets (whether paid in cash or other consideration, financed by the incurrence of Indebtedness or accrued as a liability), but excluding (i) expenditures made in connection with the replacement, substitution or restoration of property pursuant to Section 2.10(e) and (ii) any portion of such increase attributable solely to acquisitions of property, plant and equipment in Permitted Acquisitions.For purposes of this definition, the purchase price of equipment or other fixed assets that are purchased simultaneously with the trade-in of existing assets or with insurance proceeds shall be included in Capital Expenditures only to the extent of the gross amount by which such purchase price exceeds the credit granted by the seller of such assets for the assets being traded in at such time or the amount of such insurance proceeds, as the case may be. “Capital Lease Obligations” of any person shall mean the obligations of such person to pay rent or other amounts under any lease of (or other arrangement conveying the right to use) real or personal property, or a combination thereof, which obligations are required to be classified and accounted for as capital leases on a balance sheet of such person under GAAP, and the amount of such obligations shall be the capitalized amount thereof determined in accordance with GAAP. “Cash Equivalents” shall mean, as to any person, (a) securities issued, or directly, unconditionally and fully guaranteed or insured, by the United Statesor any agency or instrumentality thereof (provided that the full faith and credit of the United States is pledged in support thereof) having maturities of not more than one year from the date of acquisition by such person; (b) time deposits and certificates of deposit of any Lender or any commercial bank having, or which is the principal banking subsidiary of a bank holding company organized under the laws of the United States, any state thereof or the District of Columbia having, capital and surplus aggregating in excess of $500.0 million and a rating of “A” (or such other similar equivalent rating) or higher by at least one nationally recognized statistical rating organization (as defined in Rule 436 under the Securities Act) with maturities of not more than one year from the date of acquisition by such person; (c) repurchase obligations with a term of not more than 30 days for underlying securities of the types described in clause (a) above entered into with any bank meeting the qualifications specified in clause (b) above, which repurchase obligations are secured by a valid perfected security interest in the underlying securities; (d) commercial paper issued by any person incorporated in the United States rated at least A-1 or the equivalent thereof by Standard
